DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 9-13 of the response, filed 22 November 2021, with respect to the rejections under 35 USC § 103 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 USC § 103 has been withdrawn. 

On page 8 of the response filed 22 November 2021 the applicant states that filing a Terminal Disclaimer would be premature at this point.  Thus based upon the new analysis of the claims, the Double Patenting rejection is maintained as detailed below.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,770,517 in view of Kuroda (US 2005/0041009). 
Below is a comparison between present claim 1 and patented claim 8:
Present claim 1
Patented claim 8
A display device comprising:
A display device comprising:

a flexible display module configured to 
display an image on a display surface, the flexible display module comprising: 
a display panel folded along a bending axis in a folding mode; and
a display panel comprising a light-emitting device;

a sensor unit disposed on the display panel, wherein the sensor unit comprises a plurality of sensors, each of the plurality of sensors comprising a first sensor and a second sensor, wherein, in a folded-in mode in which the flexible display module is folded along a bending axis, a portion of the display surface faces another portion of the display surface, wherein, in the folded-in mode, the first and second sensors overlap with each other and are capacitively coupled to each other, wherein the display device is configured to sense a first pressure applied to the flexible display module in the folded-in mode based on a first capacitance between the first and second sensors facing each other, wherein the first and second sensors are configured to sense a touch of a user in a normal mode, and wherein the display device is configured 
first force sensor,

wherein the display device further comprises a front surface configured to display a first image in a first direction and a back surface configured to display a second image in a second direction opposite to the first direction in an unfolded state of the display panel,
the display panel is configured to emit light from both the front surface light emitting area and the back surface light emitting area. wherein the display device further comprises a back side opposing the display surface,
wherein the display panel further comprises a light-emitting device including a front surface light emitting area and a back surface light emitting area,
wherein: the light-emitting device 
comprises a front surface light emitting area and a back surface light emitting 
area;

wherein the light-emitting device further comprises: a first reflection layer disposed on a base layer and overlapping with the front surface light emitting area; a first anode disposed on the first reflection layer and overlapping with the front surface light emitting area; a second anode disposed on the base layer and overlapping with the back surface light emitting area; a light-emitting layer disposed on the first anode and the second anode, the light-emitting layer overlapping with the front surface light emitting area and the back surface light emitting area; a cathode disposed on the light-emitting layer and overlapping with the front surface light emitting area and the back surface light emitting area; and a second reflection layer disposed on the cathode and overlapping with the back surface light emitting area
wherein, in a plan view of the display panel in the unfolded state, the first force sensor overlaps with the back surface light emitting area and is spaced apart from the front surface light emitting area, and

wherein, in the folding mode, the first force sensor is configured to sense 

first force sensor disposed between the second reflection layer and the sensor unit, the first force sensor being configured to sense pressure applied to the flexible display module in at least a mode other than the folded-in mode.


As shown above, the main difference between the claims, besides wording [For example, present claim 1 says the first force sensor overlaps with the back surface light emitting area and is spaced apart from the front surface light emitting area whereas the patented claims the first force sensor is disposed between the second reflection layer and the sensor unit, which as in the structural details of patented claim 8 means that the first force sensor overlaps with the back surface light emitting area and is spaced apart from the front surface light emitting area.] and the broader aspects of present claim 1, is that present claim 1 recites “wherein the display device further comprises a front surface configured to display a first image in a first direction and a back surface configured to display a second image in a second direction opposite to the first direction in an unfolded state of the display panel” whereas patented claim 8 fails to recite this feature, however, since the Patent discloses the same embodiment and invention it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to claim that the front surface displays an image in a first direction and the back surface displays a second image in an opposite second direction since U.S. Patent No. 10,770,517 discloses this feature in the embodiment covered by the claims (Se MPEP 804 II.B.1.).  
Further, Kuroda discloses wherein a display device comprises a front surface configured to display a first image in a first direction (Figures 3 and 4A) and a back 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention for U.S. Patent No. 10,770,517 to claim the directional aspect of displaying the images from the front and back surface as described in the specification and also taught by Kuroda to yield the predictable result of displaying images from the surfaces.
Claims 2-20 are similarly rejected as above over claims 1-17 of U.S. Patent No. 10,770,517.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
7 December 2021